DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 9-11 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/7/2022.
Examiner notes Applicant asserted the species restriction was improper because the exoskeleton wear management system as claimed in claims 9-11 [regarding the imaging system] does not sense a current posture of the exoskeleton and thus would not conflict with the inertial measuring system of claims 1-8 (See Remarks filed 2/7/2022 at Page 25). Examiner respectfully asserts the species restriction is proper because capturing images is interpreted to be considered the equivalent of assessing current posture at the time the photos were taken. Furthermore, Applicant’s specification states the imaging system can send the images to an image decoder which is sent to the processor to know a “current installation position” of the exoskeleton components (Specification at Paragraph 0093). Accordingly, both systems capture current posture of the user and thus the species restriction is found to be appropriate. 
Rejoinder will be considered upon indication of allowable subject matter and depending on the basis thereof. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0060921A1 to Dalley et al. (hereinafter “Dalley”) in view of US2019/0060157A1 to Lamb (hereinafter “Lamb”).
Regarding claim 1, Dalley discloses an exoskeleton wear management system, adapted to an exoskeleton device worn on a user, the exoskeleton wear management system comprising (Fig. 14 is taken together to be the exoskeleton wear management system): 
	an exoskeleton wear management device, coupled to the exoskeleton device (Fig. 14 control system 20); and 
	a sensing system, installed on the exoskeleton device and coupled to the exoskeleton wear management device, and configured to continuously sense a current posture of the exoskeleton device to output inertial data corresponding to the current posture to the exoskeleton wear management device (Fig. 14 sensors 36; Paragraph 0058 discloses the sensors use inertial measurements to observe posture of the user; Paragraph 0060 discloses data generated via sensors is used by the control system to drive operation of the unit; Examiner notes that the sensors are relaying information while the device is in use, and thus continuous sensing is met by the device), wherein the exoskeleton wear management device comprises: 
	an output device (Fig. 14 interface 45 and electronic indicators 40 are taken together to be an output device); 
	a storage device, storing an exoskeleton wear management code module (Fig. 14 memory 30; Paragraph 0056 discloses the control application may be stored in the memory); and 
	a processor, configured to access and execute the exoskeleton wear management code module to realize an exoskeleton wear management method (Fig. 14 electronic processor; Paragraph 0046 discloses the processor executes program code embodying the control methods), wherein the processor is configured to receive first inertial data from the sensing system and determine whether the user is in a sitting posture according to the first inertial data (Paragraph 0043 discloses user posture is detected via the sensors, a user sitting and the data recorded by sensors at that time is considered to be the first inertial data; Examiner notes that “inertial” as defined by Merriam-Webster refers to “motion and force data”; Paragraph 0048 discloses the sensors detect and observe both upper leg orientation and/or angular velocity; Paragraph 0058 discloses the sensors may include “hall effect sensors, magnetic angle sensors, accelerometer sensors, gyroscope sensors, resistance temperature detectors, and others” thus the sensors quantify inertial data; Fig. 14 demonstrates the processor is in communication with the sensors), 
	wherein in response to determining that the user is in the sitting posture, the processor is further configured to receive second inertial data (Paragraph 0043 discloses that the exoskeleton device assists in transitioning from sitting to standing; Examiner notes that inertial data received from a sitting to standing transition and standing constitutes second inertial data; Examiner also notes that “inertial” as defined by Merriam-Webster refers to “motion and force data”; Paragraph 0048 discloses the sensors detect and observe both upper leg orientation and/or angular velocity; Paragraph 0058 discloses the sensors may include “hall effect sensors, magnetic angle sensors, accelerometer sensors, gyroscope sensors, resistance temperature detectors, and others” thus the sensors quantify inertial data). 
Dalley does not disclose wherein the processor is further configured to determine whether each of a plurality of leg components of the exoskeleton device is parallel to a corresponding leg of the user according to the second inertial data, and wherein in response to determining that one of the plurality of leg components of 2Customer No.: 31561 Docket No.: 089086-US-PAApplication No.: 16/601,549the exoskeleton device in not parallel to the corresponding leg of the user, the processor is further configured to instruct the output device to prompt a message of adjusting the leg component. However, Lamb demonstrates it was known in the art before the effective filing date of the claimed invention to use a processor which judges if an exoskeleton is parallel to a leg via inertial data and displays and adjustment message in response to an improper fit (Fig. 4A shows the exoskeleton in proper [parallel] orientation with respect to the legs; Paragraph 0067 discloses “sensors can identify lateral displacement [i.e. deviation from parallel] of portions of an actuator unit 110 (e.g., upper arm 115, lower arm 120, joint 125, and the like)” with respect to the leg; Paragraph 0040 discloses the sensors may be accelerometers, force sensors, and position sensors which Examiner interprets to be inertial data); Paragraph 0022 discloses that “After the assessment and determination of an issue, the device can provide the user a warning, alert, or the like (e.g., “device strapping should be tightened”, or that “the lower leg strap should be tightened”) depending on which fit failure is identified. Examiner interprets tightening of straps to be adjustment messages.; Paragraph 0055 discloses that the fit indications may be included on a smartphone associated with the exoskeleton). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dalley to include processing of inertial data for a proper [parallel] fit and a message of adjustment if needed, as taught by Lamb, to increase user performance and ensure proper fit of the exoskeleton (Paragraph 0016).
Regarding claim 12, Dalley discloses an exoskeleton wear management method adapted to an exoskeleton wear management system, the exoskeleton wear management system being configured to manage an exoskeleton device worn on a user (Fig. 14 is taken as a whole to be the exoskeleton wear management system), 
	wherein the exoskeleton wear management system comprises an exoskeleton wear management device and a sensing system (Fig. 14 control system 20, sensors 34), and the method comprises: 	
	receiving first inertial data from the sensing system and determining whether the user is in a sitting posture according to the first inertial data (Paragraph 0043 discloses user posture is detected via the sensors, a user sitting and the data recorded by sensors at that time is considered to be the first inertial data; Fig. 14 demonstrates the processor is in communication with the sensors);
	in response to determining that the user is in the sitting posture, receiving second inertial data (Paragraph 0043 discloses that the exoskeleton device assists in transitioning from sitting to standing; Examiner notes that inertial data received from a sitting to standing transition and standing constitutes second inertial data). 
Dalley does not disclose wherein determining whether each of a plurality of leg components of the exoskeleton device is parallel to a corresponding leg of the user according to the second inertial data, and in response to determining that one of the plurality of leg components of the exoskeleton device in not parallel to the corresponding leg of the user, prompting an adjusting leg component message. However, Lamb demonstrates it was known in the art before the effective filing date of the claimed invention to use a processor which judges if an exoskeleton is parallel to a leg via inertial data and displays and adjustment message in response to an improper fit (Fig. 6B shows the exoskeleton in proper [parallel] orientation with respect to the legs; Paragraph 0067 discloses “sensors can identify lateral displacement [i.e. deviation from parallel] of portions of an actuator unit 110 (e.g., upper arm 115, lower arm 120, joint 125, and the like)” with respect to the leg; Paragraph 0035 discloses the sensors may be accelerometers, force sensors, and position sensors which Examiner interprets to be inertial data); Paragraph 0022 discloses that “After the assessment and determination of an issue, the device can provide the user a warning, alert, or the like (e.g., “device strapping should be tightened”, or that “the lower leg strap should be tightened”) depending on which fit failure is identified. Examiner interprets tightening of straps to be adjustment messages.; Paragraph 0055 discloses that the fit indications may be included on a smartphone associated with the exoskeleton). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dalley to include processing of inertial data for a proper [parallel] fit and a message of adjustment if needed, as taught by Lamb, to increase user performance and ensure proper fit of the exoskeleton (Paragraph 0016).
Allowable Subject Matter
Claims 2-8 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 2, Dalley in view of Lamb, the closest prior art of record, discloses the exoskeleton wear management system of claim 1. However neither of these references taken as a whole or in combination with each other or other prior art made of record disclose wherein “in response [to angle data] to determining that each of the plurality of leg components of the exoskeleton device is parallel to the corresponding leg of the user, the processor is further configured to instruct the output device to prompt a leg component correctly-worn message”. Furthermore, it would not be obvious to modify Dalley with such features. The exoskeleton of Dalley has indicators which indicate proper function of the suit based on inertial data sensors and these inertial data sensors indicate proper function by examining the relation of the exoskeleton components to one another instead of with respect to the person’s leg. The instant claim requires the system be able to use angular data with respect to the user’s leg to provide proper/improper/needs adjustment fit messages.
	It is thus found that one having ordinary skill in the art at the time of the effective filing date of the claimed invention would only have arrived at the instantly claimed invention with improper hindsight reasoning. 
Regarding claim 13, Dalley in view of Lamb, the closest prior art of record, discloses the exoskeleton wear management method of claim 12. However neither of these references taken as a whole or in combination with each other or other prior art made of record disclose wherein “wherein in response to determining that each of the plurality of leg components of the exoskeleton device is parallel to the corresponding leg of the user, the method further comprises prompting a correctly-worn message”. Furthermore, it would not be obvious to modify Dalley with such features. The exoskeleton of Dalley has indicators which indicate proper function of the suit based on inertial data sensors and these inertial data sensors indicate proper function by examining the relation of the exoskeleton components to one another instead of with respect to the person’s leg. The instant claim requires the system be able to use angular data with respect to the user’s leg to provide proper/improper/needs adjustment fit messages.
	It is thus found that one having ordinary skill in the art at the time of the effective filing date of the claimed invention would only have arrived at the instantly claimed invention with improper hindsight reasoning. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding adjustment and fit of leg exoskeletons: US-9682005-B2 to Herr; US-20200281803-A1 to Teng; US-20200179218-A1 to Katoh; US-20190380904-A1 to Panizzolo; US-20190374161-A1 to Ly; US-20190343707-A1 to Riener; US-20190336383-A1 to Song; US-20190282429-A1 to Son; US-20190262211-A1 to Son; US-20190133866-A1 to Tsai; US-20190046078-A1 to Lim; US-20190021933-A1 to Murakami; US-20180360347-A1 to Lim; US-20180272525-A1 to Kumeno; US-20180140842-A1 to O Laighin; US-20180092793-A1 to Murakami; US-20170352240-A1 to Carlton-Foss; US-20170202724-A1 to DeRossi; US-20160331625-A1 to Sankai; US-20160253890-A1 to Rabinowitz; US-20160229055-A1 to Kim; US-20150173929-A1 to Kazerooni; US-20150045703-A1 to Strausser; US-20140257150-A1 to Totman; US-20140221894-A1 to Nagasaka; US-20130237884-A1 to Kazerooni; and US-20090192414-A1 to Yasuhara.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785